— In a medical malpractice action to recover damages for personal injuries, etc., the plaintiff Robert Skoy appeals from so much of a judgment of the Supreme Court, Nassau County (Becker, J.), entered September 19, 1986, as is in favor of the defendant and against him on the claim to recover damages for loss of consortium.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The jury awarded the plaintiff Bonnie Skoy damages in the amount of $400,000 for personal injuries she sustained as a result of the defendant’s failure to obtain her informed consent to surgery which he performed to correct a prolapse of the rectum. The jury awarded the plaintiff Robert Skoy $2,500 for medical expenses incurred because of his wife’s injuries but declined to award any damages for loss of consortium.
The appellant failed to raise his claim that the jury verdicts were inconsistent before the jury was discharged so as to afford the trial court an opportunity to correct the alleged error. Consequently the claim was waived and is unpreserved for appellate review (see, Barry v Manglass, 55 NY2d 803, rearg denied 55 NY2d 1039). Moreover, the jury’s failure to award any damages for loss of consortium is not against the weight of the evidence. Kunzeman, J. P., Rubin, Eiber and Sullivan, JJ., concur.